Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 12, 2014

                                       No. 04-14-00564-CV

                IN THE ESTATE OF WADE R. BEDELL, JR., DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2013-PC-0636
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
        On October 31, 2014, this appeal was abated to the trial court with instructions to enter
findings of fact and conclusions of law, and the trial court clerk was ordered to file a
supplemental clerk’s record containing the findings and conclusions by December 1, 2014. The
clerk’s office of this court has verbally notified the trial court clerk that the supplemental clerk’s
record is late. The trial court clerk stated that the clerk who prepares supplemental clerk’s
records was not available; however, the trial court clerk faxed the findings of fact and
conclusions of law to this court on December 12, 2014. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. It is further ORDERED that if appellant
intends to file an amended brief in view of the findings of fact and conclusions of law, the
amended brief must be filed no later than thirty days from the date of this order. The clerk of
this court is directed to electronically provide a copy of the findings of fact and conclusions of
law to both the appellant’s attorney and the appellee’s attorney.

        It is FURTHER ORDERED that the trial court clerk shall file a supplemental clerk’s
record containing the findings of fact and conclusions of law no later than December 22, 2014.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy
of this order on the Honorable Tom Rickhoff, Judge of Probate Court No. 2, Bexar County,
Texas.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court